Title: 1777. Septr. 19. Fryday.
From: Adams, John
To: 


       At 3 this Morning was waked by Mr. Lovell, and told that the Members of Congress were gone, some of them, a little after Midnight. That there was a Letter from Mr. Hamilton Aid de Camp to the General, informing that the Enemy were in Possession of the Ford and the Boats, and had it in their Power to be in Philadelphia, before Morning, and that if Congress was not removed they had not a Moment to loose.
       Mr. Merchant and myself arose, sent for our Horses, and, after collecting our Things, rode off after the others. Breakfasted at Bristol, where were many Members, determined to go the Newtown Road to Reading. We rode to Trenton where We dined. Coll. Harrison, Dr. Witherspoon, all the Delegates from N.Y. and N.E. except Gerry and Lovell. Drank Tea at Mr. Spencers, lodged at Mr. S. Tuckers, at his kind Invitation.
      